Opinion by
Mr. Justice Roberts,
We are again confronted with an issue once resolved by Esbenshade v. Department of Public Instruction, 181 Pa. Superior Ct. 232, 124 A. 2d 478, aff’d on opinion of court below, 387 Pa. 281, 127 A. 2d 678 (1956), i.e., whether the action of the State Board of Education in granting or refusing to grant an application for the change of boundary lines of a school district after land in that district has been annexed by another governmental unit may be judicially re*459viewed. See Public School Code of 1949, Act of March 10, 1949, P. L. 30, §228, as amended, 24 P.S. §2-228 (Supp. 1967). Although Esbenshade held that judicial review was not available, appellant contends that certain legislative changes made during the pendency of the Esbenshade appeal and after that decision now require a different result. In essence, it contends that review of the State Board of Education decision can be obtained under the Administrative Agency Law, Act of June 4, 1945, P. L. 1388, §1 et seq., as amended, 71 P.S. §1710.1 et seq. Suit was thus brought under the provisions of the Administrative Agency Law in the Court of Common Pleas of Dauphin County and review denied by that court. The Superior Court affirmed without opinion, see 210 Pa. Superior Ct. 761, 231 A. 2d 345 (1967) and we granted allocatur.
For the reasons stated in the opinion of Judge Bowman for the Court of Common Pleas of Dauphin County, 86 Dauph. Cty. Reps. 361 (1966), we believe that the principle announced in the Esbenshade decision should be reaffirmed and thus hold that the action of the State Board of Education approving the requested change is not subject to judicial review. Cf. Chartiers Valley Joint Schools v. Allegheny County Board of School Directors, 418 Pa. 520, 543-45, 211 A. 2d 487, 500-01 (1965).
The orders of the Superior Court and the Court of Common Pleas of Dauphin County are affirmed.